Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on April 19, 2022 in which claims 1-17 were presented for examination, of which claim 1 was amended, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on April 19, 2022 have been fully considered but they are not persuasive. 

Applicants 1st Argument: Further to the above example (2), the invention claims that "a mangling sheet supporting arm 45 fixed to a yarn feeder guide rod 30 with one end of the mangling sheet supporting arm and provided with an installing base on the other end of the mangling sheet supporting arm, wherein a passage is formed in the installing base; and a mangling sheet comprising a control section connected with the guide block, a connection section extending from the control section and penetrating through the passage, and a mangling section extending from the connection section and facing a needle bed." Referring to Figure 1 of the invention, it clearly shows that the yarn feeder guide rod is located on the upper of the flat knitting machine mangling device 40 so as to guide the yarn feeder. Further, it can be seen from Figures 4 and 5 of the present application that the passage 452 is a penetrating hole formed in the installing base 451, and the mangling sheet penetrates through the passage 452 to be guided in a specific direction to act. 
Referring to Figures 7c and 3b of Shima, the reference numbers 80 and 94 that the examiner raised equivalents to the yarn feeder guide rod are not shown therein, especially the reference number 94 is not found in whole specification of Shima. Although Shima has the yarn feeder 96, but neither the connection of the yarn feeder 96 nor the structure similar to the yarn 
Application No. 16/287,332Attorney Docket No. 2450/3736PUS 1Response to Office Action dated 8 Dec 2021Page 14 of 15feeder guide rod of the invention is disclosed. Besides, the elastic arm 65 of Shima is branched from the root end 63 to extend forward above the shank 61, but the elastic arm 65 does not form any penetrating hole at the end above the shank 61, plus the loop presser 60 is in a sheet shape as shown in Fig. 3b, that is, one of ordinary skill in the art will not to dispose the penetrating hole at the end above the shank 61. Furthermore, the elastic arm 65 and the shank 61 are respectively disposed at two ends of a sheet element, and the shank 61 is unable to penetrate through the elastic arm 65 as the invention disclosed. Accordingly, the comparison raised by the Examiner that the single loop presser 60 of Shima is equivalent to the complex components, mangling sheet supporting arm and mangling sheet, of the invention has ignored the essential structure of each element of the knitting machine and is not reasonable. 
Examiners Response: Examiner respectfully disagrees and explains below how the amended limitations are disclosed by Shima. Examiner would like to point out the claims have been given their broadest reasonable interpretation. 

Applicants 2nd Argument: Moreover, according to amended claim 1, the mangling sheet includes the second long hole disposed on the connection section, the installing base comprises at least one installing hole, the at least one installing hole communicates with the passage, and the at least one installing hole is provided for the installing element to limit the mangling sheet via the second long hole. By this, the mangling sheet penetrates the passage of the installing base of the mangling sheet, and is limited by the installing element to move in a predetermined range. 
The loop presser 60 of Shima is only a single sheet structure, and it fails to disclose the interaction of the installing element, the second long hole of the mangling sheet and, the installing hole of the mangling sheet supporting arm. Shima fails to teach or suggest that "the mangling sheet comprises a second long hole disposed on the connection section, and the installing base comprises at least one installing hole communicated with the passage and providing an installing element corresponding to the second long hole to limit the mangling sheet" as recited in exemplary independent claim 1. 
Examiners Response: Examiner respectfully disagrees and explained below how the amended limitations are disclosed by Shima, as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shima (US Patent 5,884,505).
	Regarding claim 1, Shima discloses a flat knitting machine mangling device (7) with position varying with gap size (see annotated Fig. 3b below), comprising: 
	a driving element (67, Fig. 4) started when a knock-over bit cam (120) makes a displacement stroke (Col. 8, Lines: 52-54) to drive a knock-over bit (138e, Col. 10, lines: 17-19, examiner notes element 138e presses against element 60, which element 67 is part of) to change the gap size (Col. 10, lines: 27-40, examiner notes the movement of element 60 is changed, which would change the annotated gap size in annotated Fig. 6a below); 
	a fixing base (33) disposed on a cam supporting base (123); 
	a sliding base (60) disposed correspondingly to the fixing base (33) and provided with a guide block (see annotated Fig. 3b below), the sliding base (60) making a regulation stroke relative to the cam supporting base (123) when the driving element is started (as shown in Fig. 6a-6c); 
	a limiting block (combination of 49 and 50) combined with the fixing base (33) and limiting the sliding base to only slide relative to the cam supporting base (Col. 8, Lines: 8-10);  
	a mangling sheet supporting arm (see annotated Fig. 3b below) fixed to a yarn feeder guide rod (80) with one end of the mangling sheet supporting arm (see annotated Fig. 3b below) and provided with an installing base (see annotated Fig. 3b below) on the other end of the mangling sheet supporting arm (see annotated Fig. 3b below), wherein a passage (see annotated Fig. 3b below) is formed in the installing base (see annotated Fig. 3b below), and the yarn feeder guide rod (80) is disposed on an flat knitting machine upper portion (see annotated Fig. 6a below) to guide a yarn feeder (94) thereon; and  
	a mangling sheet (63) comprising a control section (see annotated Fig. 3b below) connected with the guide block (see annotated Fig. 3b below), a connection section (see annotated Fig. 3b below) extending from the control section (see annotated Fig. 3b below) and penetrating through the passage (see annotated Fig. 3b below), and a mangling section (62) extending from the connection section (see annotated Fig. 3b below) and facing a needle bed (see annotated Fig. 3b below), wherein the control section (see annotated Fig. 3b below) leads the mangling section (see annotated Fig. 3b below) to move when the sliding base (60) makes the regulation stroke, so as to change a mangling position (as shown in Fig. 6a-6c).  
wherein the mangling sheet (63) comprises a second long hole (see annotated Fig. 3b below, examiner notes the applicant has not distinguished the “second long hole” from the “passage”) disposed on the connection section (see annotated Fig. 3b below), and the installing base (see annotated Fig. 3b below) comprises at least one installing hole (see annotated Fig. 3b below) communicated with the passage (see annotated Fig. 3b below) and providing an installing element (see annotated Fig. 3b below) corresponding to the second long hole to limit the mangling sheet (“to limit the mangling sheet” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes the annotated “installing element” limits mangling sheet, 63, since it’s positioned at an opposite end of the sheet).

    PNG
    media_image1.png
    440
    780
    media_image1.png
    Greyscale

Fig. 3b-Examiner Annotated


    PNG
    media_image2.png
    555
    1125
    media_image2.png
    Greyscale

Fig. 6a-Examiner Annotated


	Regarding claim 2, Shima discloses the driving element (67) comprises a combining part (133) connected with the knock-over bit cam (120) and a pushing part (138) connected with the combining part (133); the driving element (67) makes a driving stroke for allowing the pushing part to move when the knock-over bit cam makes the displacement stroke (Col. 9, Lines: 48-52); one side of the sliding base (60) is provided with an inclined guide path (see annotated Fig. 3b above)  in which the pushing part (138) is disposed (Fig. 4B); and the sliding base (60) makes the regulation stroke relative to the cam supporting base (123) when the driving element (67) makes the driving stroke (as shown in Fig. 6a-6c).  

	Regarding claim 3, Shima discloses the limiting block (combination of 49 and 50) comprises a first hook part (49) that protrudes towards the mangling sheet supporting arm (see annotated Fig. 3b above); and the mangling sheet supporting arm (see annotated Fig. 3b above) comprises a second hook part (see annotated Fig. 3b above) disposed on the installing base (see annotated Fig. 3b above), protruding towards the limiting block (combination of 49 and 50) and combined with the first hook part (49, examiner notes they’re combined through element 61).  
	Regarding claim 4, Shima discloses the sliding base (60) has a first long hole (see annotated Fig. 3b above) in which the fixing base (33) is disposed.  

	Regarding claim 5, Shima discloses the mangling sheet (63) comprises a second long hole (see annotated Fig. 3b above) disposed on the connection section (see annotated Fig. 3b above); and the installing base (see annotated Fig. 3b above) comprises at least one installing hole (see annotated Fig. 3b above) communicated with the passage (see annotated Fig. 3b above) and providing an installing element (68) corresponding to the second long hole (see annotated Fig. 3b above) to limit the mangling sheet (63, Col. 8, Lines: 6-10).  

	Regarding claim 6, Shima discloses the mangling sheet (63) comprises a guide rod (see annotated Fig. 3b above) disposed on the control section (see annotated Fig. 3b above); and the guide block (see annotated Fig. 3b above) is provided with a groove (see annotated Fig. 3b above) in which the guide rod (see annotated Fig. 3b above) is disposed (as shown in Fig. 6a).  

	Regarding claim 7, Shima discloses the mangling sheet (63) comprises a second long hole (see annotated Fig. 3b above) disposed on the connection section (see annotated Fig. 3b above); and the installing base (see annotated Fig. 3b above) comprises at least one installing hole (see annotated Fig. 3b above) communicated with the passage (see annotated Fig. 3b above) and providing an installing element (68) corresponding to the second long hole (see annotated Fig. 3b above) to limit the mangling sheet (63, Col. 8, Lines: 6-10).  

	Regarding claim 8, Shima discloses the mangling sheet (63) comprises a guide rod (see annotated Fig. 3b above) disposed on the control section (see annotated Fig. 3b above); and the guide block (see annotated Fig. 3b above) is provided with a groove (see annotated Fig. 3b above) in which the guide rod (see annotated Fig. 3b above) is disposed (as shown in Fig. 6a).

	Regarding claim 9, Shima discloses the sliding base (60) comprises a first surface (see annotated Fig. 3b above) that faces the cam supporting base (123), and a second surface (see annotated Fig. 3b above) that faces the limiting block (combination of 49 and 50); and the inclined guide path (see annotated Fig. 3b above) extends from the first surface (see annotated Fig. 3b above) to the second surface (see annotated Fig. 3b above) toward the knock-over bit cam (120, examiner notes this is shown in the annotated Fig. above).  

	Regarding claim 10, Shima discloses the mangling sheet (63) comprises a guide rod (see annotated Fig. 3b above) disposed on the control section (see annotated Fig. 3b above); and the guide block (see annotated Fig. 3b above) is provided with a groove (see annotated Fig. 3b above) in which the guide rod (see annotated Fig. 3b above) is disposed (as shown in Fig. 6a).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shima in view of Stoppazzini (US Patent 5,060,488).
Regarding claim 11, Shima disclose the driving element (67) is composed of an actuator (141, Fig. 6a-6c).
	Shima does not disclose the driving element is composed of a motor and a gear connected with the motor.
	However, Stoppazzini teaches yet another stitch presser, wherein Stoppazzini teaches a driving element (2, Fig. 2) is composed of a motor (14, Fig. 1) and a gear (8) connected with the motor (14); and one side of the sliding base (6b) is provided with a rack (4) that comes into contact with the gear (8, Col. 5, Lines: 36-40).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator as disclosed by Shima, by utilizing a motor and gear connected with the motor as taught by Stoppazzini, in order to conserve the amount of energy required for the motor to move the stitch presser.
	Regarding claim 12, Shima in view of Stoppazzini discloses the limiting block (combination of 49 and 50 of Shima) comprises a first hook part (49) that protrudes towards the mangling sheet supporting arm (see annotated Fig. 3b above); and the mangling sheet supporting arm (see annotated Fig. 3b above) comprises a second hook part (see annotated Fig. 3b above) disposed on the installing base (see annotated Fig. 3b above), protruding towards the limiting block (combination of 49 and 50) and combined with the first hook part (49, examiner notes they’re combined through element 61).  
	Regarding claim 13, Shima in view of Stoppazzini discloses the sliding base (60 of Shima) has a first long hole (see annotated Fig. 3b above) in which the fixing base (33) is disposed.  
	Regarding claim 14, Shima in view of Stoppazzini discloses the mangling sheet (63 of Shima) comprises a second long hole (see annotated Fig. 3b above) disposed on the connection section (see annotated Fig. 3b above); and the installing base (see annotated Fig. 3b above) comprises at least one installing hole (see annotated Fig. 3b above) communicated with the passage (see annotated Fig. 3b above) and providing an installing element (68) corresponding to the second long hole (see annotated Fig. 3b above) to limit the mangling sheet (63, Col. 8, Lines: 6-10).  
	Regarding claim 15, Shima in view of Stoppazzini discloses the mangling sheet (63 of Shima) comprises a guide rod (see annotated Fig. 3b above) disposed on the control section (see annotated Fig. 3b above); and the guide block (see annotated Fig. 3b above) is provided with a groove (see annotated Fig. 3b above) in which the guide rod (see annotated Fig. 3b above) is disposed (as shown in Fig. 6a).  
	Regarding claim 16, Shima in view of Stoppazzini discloses the mangling sheet (63 of Shima) comprises a second long hole (see annotated Fig. 3b above) disposed on the connection section (see annotated Fig. 3b above); and the installing base (see annotated Fig. 3b above) comprises at least one installing hole (see annotated Fig. 3b above) communicated with the passage (see annotated Fig. 3b above) and providing an installing element (68) corresponding to the second long hole (see annotated Fig. 3b above) to limit the mangling sheet (63, Col. 8, Lines: 6-10).  
	Regarding claim 17, Shima in view of Stoppazzini discloses the mangling sheet (63 of Shima) comprises a guide rod (see annotated Fig. 3b above) disposed on the control section (see annotated Fig. 3b above); and the guide block (see annotated Fig. 3b above) is provided with a groove (see annotated Fig. 3b above) in which the guide rod (see annotated Fig. 3b above) is disposed (as shown in Fig. 6a).  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732     


/DANNY WORRELL/Primary Examiner, Art Unit 3732